DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berland et al. (US 2013/0201546).
Regarding claims 1, 16 and 23, Berland discloses, in combination: 
an electrochromic (EC) device (Fig. 1) comprising: 

A is selected such that the EC layer has an improved optical contrast relative to B.sub.jO.sub.k and B is selected such that the EC layer has an improved specific charge capacity relative to A.sub.iO.sub.k (Para. 0021); and 
a voltage source (Para. 0022, 0033 and see 108, 110) connected to selectively apply a potential difference between the first electrode and the second electrode such that applying the voltage source to the first and second electrodes causes the EC device to enter a charged state (Para. 0017, 0022-0023 and 0033), and changes an optical state of the EC (Para. 0017, 0022-0023 and 0033).
Regarding claim 2, Berland discloses, wherein A comprises W and B comprises Mo (Para. 0021, lines 15-17).
Regarding claim 3, Berland discloses, the compound has the chemical formula W.sub.0.71Mo.sub.0.29O.sub.3 (Para. 0021, lines 15-17).
Regarding claim 5, Berland discloses, the second electrode comprises a second EC layer (312B of Fig. 3B).
claim 14, Berland discloses, the EC device stores a potential difference (108).
Regarding claim 15, Berland discloses, the EC device transitions from an uncharged state to a charged state via thermal activation (Para. 0022-0023 and 0033).
Regarding claim 20, Berland discloses, a method of changing an optical state of an electrochromic (EC) device (Fig. 1) having a first optical state (Para. 0017, 0022-0023 and 0033) and a second optical state (Para. 0017, 0022-0023 and 0033), the method comprising the steps of: providing an electrochromic (EC) device comprising: 
a first electrode (Para. 0021, lines 5-6) and a second electrode (Para. 0021, lines 5-6) separated by an electrolyte (Para. 0021, lines 5-6); wherein: the first electrode comprises an electrochromic (EC) layer (Para. 0021, lines 5-6) comprising a compound having a formula A.sub.xB.sub.yO.sub.n (Para. 0021, lines 15-17), where A comprises an element selected from a group consisting of W, Mn, Mo, Co, Ni, Cs, and Zn (Para. 0021, lines 15-17), and x has a value that is greater than 0 (Para. 0021, lines 15-17), and where B comprises an element selected from a group consisting of Mo, Ti, Nb (Para. 0021, lines 15-17), and V and y has a value that is greater than 0 (Para. 0021, lines 15-17), and n is a stoichiometric value that balances the formula (Para. 0021, lines 15-17); and 
A is selected such that the EC layer has an improved optical contrast relative to B.sub.jO.sub.k and B is selected such that the EC layer has an improved specific charge capacity relative to A.sub.iO.sub.k (Para. 0021);
switching the EC from the first optical state to the second optical state (Para. 0017, 0022-0023 and 0033) by causing electrical current to flow from the first electrode to the second electrode (Para. 0017, 0022-0023 and 0033); and 

Regarding claim 17, Berland discloses, an electrical device (108, 110) selectively connected between the first electrode and the second electrode, such that connecting the electrical device between the first and second electrode discharges the EC device reverses the optical state of the EC device and puts the EC device into a discharged state (Para. 0022 and 0033).
Regarding claim 19, Berland discloses, a controller (108, 110) programmed to selectively connect and disconnect the voltage source and the electrical device (Para. 0022 and 0033).
Regarding claim 21, Berland discloses, causing electrical current to flow comprises powering an electrical device with charge stored in the EC device (Para. 0017, 0022-0023 and 0033).
Regarding claim 22, Berland discloses, causing electrical current to flow comprises applying a voltage difference from a voltage source between the first electrode and second electrode (Para. 0017, 0022-0023 and 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2013/0201546) as applied to claim 1 above.
Berland remains as applied to claim 1 above.
Berland does not explicitly disclose A and B are selected such that the EC layer has an optical contrast of at least 40% between a charged and an uncharged state, and a specific charge capacity of at least 40 mAh/g.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make A and B are selected such that the EC layer has an optical contrast of at least 40% between a charged and an uncharged state, and a specific charge capacity of at least 40 mAh/g as taught by the electrochromic device of Berland for the purpose of providing an electrochromic device with improved energy efficiency and cycling stability.

Claims 6-13, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2013/0201546) as applied to claims 1 and 23 above, in view of Garcia et al. (US 2017/0059957).
Berland remains as applied to claims 1 and 23 above.
Berland does not disclose the compound of the EC layer comprises nanostructured particles, and the EC layer further comprises an additive compound.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the compound of the EC layer comprises nanostructured particles, and the EC layer further comprises an additive compound as taught by the electrochromic device of Garcia in the electrochromic device of Berland since Garcia teaches it is known to include these features in an electrochromic device for the purpose of providing an inexpensive and efficient electrochromic device with reduced energy consumption.
Regarding claims 8 and 29, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make C.sub.lO.sub.m is the additive compound such that the first EC layer has a formula C.sub.lO.sub.m-A.sub.iB.sub.jO.sub.k, where C comprises one or more elements selected from a group consisting of W, Mn, Mo, Co, Ni, Cs, Zn, Ti, Nb, and V, l has a value of greater than 0, and m is a stoichiometric value that balances the formula (Para. 0092).
Regarding claim 9, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make Ciao is selected to increase the specific charge capacity of the EC layer relative to A.sub.iB.sub.jO.sub.k (Para. 0092).
Regarding claim 10, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that 
Regarding claim 11, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the additive compound comprises nanostructured W.sub.0.71Mo.sub.0.29O.sub.3 particles having at least one dimension that is less than or equal to 1 .mu.m (112, 113) and the additive compound comprises nanostructured MoO.sub.3 particles having at least one dimension that is less than or equal to 1 .mu.m (112, 113).
Regarding claim 12, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the additive compound comprises an organic compound (112, 113).
Regarding claim 13, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make at least one of the first electrode, the second electrode, and the electrolyte comprises an organic compound (102a, 102b, 106, 108).
Regarding claim 25, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the suspension of the EC compound comprises nanostructured particles suspended in liquid (112, 113).
Regarding claim 27, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that 
Regarding claim 28, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the conductive substrate is transparent (110).
Regarding claim 30, Berland in view of Garcia discloses and teaches as set forth above, and Garcia further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the step of alternating coating layers of the EC compound and an additive compound (112, 113).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2013/0201546) as applied to claim 23 above, in view of Kim et al. (US 2017/0369771).
Berland remains as applied to claim 23 above.
Berland does not disclose the electrical device is a light emitting diode.
Kim teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the electrical device is a light emitting diode (452 of Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrical device is a light emitting diode as taught by the electrochromic device of Kim in the electrochromic device of Berland since Kim teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with reduced power consumption and improved contrast ratio.

Claims 24, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2013/0201546) as applied to claim 23 above, in view of Milliron et al. (US 2017/0108752).
Berland remains as applied to claim 23 above.
Berland does not disclose coating the conductive layer with the suspension of the EC compound comprises drop-casting, spray-coating, or dip coating.
Milliron teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make coating the conductive layer with the suspension of the EC compound comprises drop-casting, spray-coating, or dip coating (Para. 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make coating the conductive layer with the suspension of the EC compound comprises drop-casting, spray-coating, or dip coating as taught by the electrochromic device of Milliron in the electrochromic device of Berland since Milliron teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with enhanced efficiency and reduced power consumption.
Regarding claim 26, Berland in view of Milliron discloses and teaches as set forth above, and Milliron further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include evaporating the liquid comprises annealing the solid EC layer  (Para. 0013 and 0111).
Regarding claim 31, Berland in view of Milliron discloses and teaches as set forth above, and Milliron further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the additive compound comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (Para. 0103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/01/2021